Citation Nr: 0334996	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability 
secondary to the effects of medication prescribed for service 
connected psychiatric disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Whether the veteran filed a timely notice of disagreement 
(NOD) with regard to an April 1996 RO decision that assigned 
a July 31, 1991 effective date of award for service 
connection for atypical psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from separate rating decisions issued by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  An August 1999 RO determination 
held that the veteran had not filed a timely NOD with respect 
to its April 1996 decision which assigned a July 31, 1991, 
effective date of award for service connection for atypical 
psychosis.  In an April 2000 rating decision, the RO denied 
entitlement to TDIU.  In August 2001, the RO denied a claim 
for service connection for a back injury as secondary to 
service connected atypical psychosis.  The Board has 
rephrased the secondary service connection issue on the title 
page to better reflect the theory advanced by the veteran.  
The Board will address the service connection and TDIU issues 
in the remand following this decision.  

The veteran has argued that he manifests a back disability 
related to in-service exposure to microwave radiation and 
ionizing radiation as a result of his physical contact with 
radar equipment and a klystron, respectively.  The Board 
refers this direct service connection claim for back 
disability to the RO for appropriate action.




FINDINGS OF FACT

1.  In an April 15, 1996 rating decision, the RO assigned an 
effective date of July 31, 1991, for the award of service 
connection for atypical psychosis.  The RO notified the 
veteran of the decision by letter dated April 17, 1996.

2.  The veteran did not file with the RO an NOD on the issue 
of an earlier effective date of award for service connection 
for atypical psychosis within the one-year period following 
the April 17, 1996 notice of decision.

CONCLUSION OF LAW

The veteran did not file a timely NOD with respect to the 
effective date of award assigned by the RO in its April 1996 
RO rating decision and that decision is final.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. §§ 20.201, 20.300, 
20.302(a) (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish an effective date earlier than 
July 31, 1991 for his award of service connection for 
atypical psychosis.  The RO has determined that the veteran 
failed to file a timely NOD with the initial assignment of 
award so that it lacks jurisdiction to address on the merits 
an issue subject to a prior final decision.  The Board has 
the jurisdiction, as well as the obligation, to assess its 
jurisdiction, and an untimely NOD deprives the Board of 
jurisdiction to consider the merits of an appeal.  Marsh v. 
West, 11 Vet. App. 468, 470 (1998).  The RO's determination 
that the NOD was untimely is not binding upon the Board.  
38 C.F.R. § 20.101(d) (2003).  The issue at hand involves a 
question of law and, therefore, the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are 
inapplicable.  38 C.F.R. § 3.159(d)(1) (2003).

The record reflects that the veteran initially filed a claim 
for service connection for psychiatric disability by means of 
an Application for Compensation or Pension (VA Form 21-526) 
received on July 31, 1991.  The RO denied the veteran's 
service connection claim, and the veteran appealed the 
decision to the Board.  In an April 9, 1996 decision, the 
Board granted the veteran's claim for service connection for 
atypical psychosis.  

An April 1996 RO rating decision assigned an initial 10 
percent rating for atypical psychosis with an effective date 
of award to July 31, 1991.  By letter dated April 17, 1996, 
the RO advised the veteran of the effective date of award.  
The front page of this letter, a VA Form 20-8993, included 
the following advisement:

"IMPORTANT - SEE REVERSE FOR PROCEDURAL AND 
APPELLATE RIGHTS."

The reverse side of the April 17, 1996 letter contained a 
summarization of the veteran's right to contest any action 
taken in the April 1996 RO decision as follows:

NOTICE OF PROCEDURAL AND APPELLATE RIGHTS
IF YOU DO NOT AGREE WITH THIS ACTION

We have based our determination on the 
evidence of record and the applicable law.  If 
you do not agree with the action taken, you 
have two choices.  (1) You may reopen your 
claim by sending new and material evidence 
which we have not considered.  (2) You may 
appeal to the Board of Veterans Appeals (BVA)...

YOUR APPELLATE RIGHTS

This notice summarizes your procedural and 
appellate rights.  For complete information, 
refer to the Rules of Practice of the Board of 
Veterans' Appeals (38 CFR Part 20).

APPEAL OF THIS DETERMINATION.  You may appeal 
our determination to the BVA.  To appeal, send 
this office a Notice of Disagreement within 1 
year from the date of this letter.  A Notice 
of Disagreement is a letter telling this 
office that you wish to appeal.  If more than 
one benefit is involved, you should identify 
the benefit or benefits for which you are 
appealing.  After you have filed a Notice of 
Disagreement, we will send you a Statement of 
the Case containing the facts, the applicable 
law and regulations, and the reasons for our 
determination...

(emphasis added).

On February 19, 1997, the veteran submitted a letter to the 
Board which stated as follows:

I'm writing in regards to the decision made on 
4-9-96 regarding that I ... was granted a 10% 
service connected disability for atypical 
psychosis.

I am appealing the decision because it was 
granted as of July 31, 1991.  My reason for 
the appeal is after thinking about this most 
of the past year I feel that service 
connection disability should have began in 
1985.  When I was first treated at George 
Jackson Mental Health Center in Jonesboro, 
Arkansas.  Most of my disability & unstable 
work history was in the years 1985 into the 
90's.  If records were properly obtained from 
George Jackson and later VA Poplar Bluff the 
Disability would have shown.  I was really 
messed up in those years & it hurts to reflect 
back on them.  But I really feel that since a 
Disability was granted that it should have 
begun in 1985.

(emphasis added).

On March 21, 1997, the veteran's accredited representative 
submitted to the Board a "MOTION FOR RECONSIDERATION" 
regarding the "BVA decision dated April 9, 1996," and 
rested the argument based upon the assertions in the 
veteran's February 19, 1997 letter.

By decision dated May 15, 1997, the Chairman of the Board 
denied the veteran's motion for reconsideration of the 
Board's April 1996 decision.

Subsequently, the veteran next requested the RO to consider 
granting retroactive benefits to 1985 in a statement 
submitted in October 1998.  Similar statements were submitted 
in April 1999, May 1999, July 1999 and August 1999.  The July 
1999 statement included the veteran's indication that he was 
filing an NOD with respect to the effective date of award 
assigned by the RO in April 1996.

An August 1999 RO determination held that the veteran's July 
1999 statement could not be accepted as a timely filed NOD 
with respect to the effective date of award assigned in April 
1996, and this appeal ensues from that determination.

At the time of the RO's April 1996 decision, the law in 
effect required that an NOD be filed with the agency of 
original jurisdiction within one year from the date of notice 
of decision.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (1996).  Special wording was not required for a 
document to constitute an NOD but, at a minimum, it had to 
contain terms which could reasonably be construed as 
indicating disagreement with a decision and a desire for 
appellate review.  38 C.F.R. § 20.201 (1996); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002) (en banc).  The 
place of filing of an NOD was defined, pursuant to 38 C.F.R. 
§ 20.300, as follows:

The Notice of Disagreement and Substantive 
Appeal must be filed with the Department of 
Veterans Affairs Office from which the 
claimant received notice of the determination 
being appealed unless notice has been received 
that the applicable Department of Veterans 
Affairs records have been transferred to 
another Department of Veterans Affairs Office.  
In that case, the Notice of Disagreement or 
Substantive Appeal must be filed with the 
Department of Veterans Affairs Office which 
has assumed jurisdiction over the applicable 
records.

As indicated above, an April 15, 1996 RO decision assigned an 
effective date of July 31, 1991, for the award of service 
connection for atypical psychosis.  The veteran was notified 
of this decision by letter dated April 17, 1996.  Within the 
one-year period following the April 17, 1996 notice of 
decision, the Board finds no document filed with the agency 
of original jurisdiction, in this case the RO, which could 
reasonably be construed as indicating an intent to appeal the 
RO's April 1996 effective date of award assignment.  The 
Board also finds no evidence of record that the veteran 
sought an extension of time to file his appeal pursuant to 
the provisions of 38 C.F.R. § 3.109.  Upon review of the 
record, the Board must find that the veteran did not file 
with the RO an NOD on the issue of an earlier effective date 
of award for service connection for atypical psychosis within 
the one-year period following the April 17, 1996 notice of 
decision.  As such that decision is final and, as applicable 
to this case, may not be reversed in the absence of clear and 
unmistakable error, which has not been alleged.  See 
38 C.F.R. §§ 3.104, 3.105.

In so deciding, the Board does note the presence of a 
February 19, 1997 letter, filed by the veteran at the Board, 
wherein a motion of reconsideration of the Board's April 1996 
decision was sought involving the issue of the effective date 
of award assigned.  The fact that this letter was intended to 
appeal a prior Board determination was confirmed by the 
Motion for Reconsideration filed by the accredited 
representative on March 21, 1997.  At the time the letter was 
sent, the veteran had been notified by the April 17, 1996 RO 
letter that the RO had jurisdiction over the records, and 
that any appeal regarding its April 1996 determination had to 
be filed at the RO.  The Chairman of the Board denied the 
reconsideration motion as the April 9, 1996 Board decision 
did not issue a decision on the effective date of award.  The 
Board cannot accept this document as a timely filed NOD with 
respect to the RO's assignment of an effective date of award 
as it was not filed with the agency of original jurisdiction.  
38 C.F.R. § 20.300 (2003).  See Strott v. Derwinski, 964 F.2d 
1124 (Fed. Cir. 1992).  See also Prenzler v. Derwinski, 928 
F.2d 392, 394 (Fed. Cir. 1991) (the term "agency of original 
jurisdiction" under the predecessor to 38 C.F.R. § 20.300, 
38 C.F.R. § 19.118, meant "the VA agency which adjudicated 
the claim before an appeal to the Board.  In other words, the 
agency of original jurisdiction is the agency which denied 
the original claim.")  The appeal, therefore, must be denied 
as a matter of law.




ORDER

The appeal is denied.


REMAND

The Board next notes that the provisions of the Veterans 
Claims Assistance Act (VCAA) of 2000 were enacted into law 
during the pendency of this appeal.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  The Court has emphasized 
that the provisions of 38 U.S.C.A. § 5103 impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not been provided 
notice which complies with the requirements of 38 U.S.C.A. 
§ 5103, and the case must be remanded to the RO for 
compliance with the section 5103 obligations.

As to the merits in this case, the veteran contends that he 
manifests disability of the lumbar spine as a result of the 
effects of medication prescribed for his service connected 
atypical psychosis.  In this respect, he argues that the 
medications prescribed for his service connected atypical 
psychosis have impaired his senses which contributed to 
several industrial accidents.  He further argues that his 
medications have had the side effect of causing weight gain 
which weakened his musculature and predisposed him to injury.  
In further support of his claim, he has submitted a medical 
treatise article which indicates that the obesity is a risk 
factor for developing degenerative arthritis.

A review of the veteran's VA clinic records includes a June 
1999 notation from a nurse practitioner that weight gain was 
a possible side effect of the anti-psychotic medication 
prescribed for the veteran, Olanzepine.  In March 2000, this 
practitioner noted that the veteran demonstrated "marked 
weight gain" since taking Olanzepine, and the decision was 
made at that time to discontinue the prescription and start 
the veteran on another medication.  That same month, a 
physical therapist noted that obesity such as the veteran's 
"often increases levels of back ache and promotes abdominal 
weakness."  The next month, an orthopedic surgeon noted that 
"weight loss would be achieving relief of [the veteran's] 
symptoms."  On this record, the Board finds that medical 
opinion is necessary to determine whether the side effects 
from the veteran's prescribed VA medications have resulted in 
any "additional impairment of earning capacity" of the 
lumbar spine.  38 C.F.R. § 3.310 (2003); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Finally, the veteran argues that he is entitled to TDIU.  He 
currently does not meet the eligibility requirements for a 
TDIU rating under 38 C.F.R. § 4.16(a), but the issue of 
referral to the Director, Compensation and Pension for 
extraschedular consideration is at issue.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  A September 2001 VA clinic 
record reveals that the veteran is in the process of 
appealing a denial of disability benefits from the Social 
Security Administration (SSA).  These records are pertinent 
to the claim on appeal, and must be obtained prior to any 
further adjudication.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board next notes that the veteran's complete 
VA Vocational and Rehabilitation Folder (Voc Rehab) must be 
associated with the claims folder, as discussed during the 
March 2001 RO hearing. 

The fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991); Schroeder v. Brown, 6 Vet. App. 220, 
225 (1994).  Upon completion of the requested development, 
the veteran should be afforded VA mental disorders 
examination, with benefit of review of his claims folder, 
which expressly reviews the veteran's work history, the 
records from VA Voc Rehab, and the conflicting opinions of 
employability to determine whether his service connected 
psychiatric disability precludes him from engaging in and 
retaining substantially gainful employment.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran notice 
which satisfies the provisions of 38 U.S.C.A. 
§ 5103.  This notice should advise the veteran 
that he has a one-year period within which to 
respond to his VCAA notice.  The RO must also 
review the claims file and ensure that all 
notification and development action required 
by 38 U.S.C.A. § 5103A (West 2002) are fully 
complied with and satisfied.  

2.  The RO should obtain from SSA all medical 
and legal documents pertaining to his pending 
claim for disability benefits.

3.  The RO should obtain the veteran's VA 
clinic records since September 2001, and his 
complete Voc Rehab folder.  The RO should also 
contact the veteran and request him to 
identify any additional VA or non-VA clinic 
records, not currently associated with the 
claims folder, which may pertinent to his 
claims on appeal.

4.  The veteran should be afforded orthopedic 
examination, with benefit of review of his 
claims folder, in order to determine whether 
the effects of medication prescribed for his 
service connected psychiatric disability have 
resulted in any "additional impairment of 
earning capacity" of the lumbar spine.  The 
claims folder should be provided to the 
examiner for review prior to examination.  All 
indicated tests and studies should be 
conducted.  Following examination and review 
of the claims folder, the examiner should be 
requested to provide opinion on the following 
questions:

(a) What is the diagnosis, or 
diagnoses, of current lumbar spine 
disability? and; 
(b) Whether it is at least as likely as 
not that the veteran manifests any 
additional impairment of the non-
service connected lumbar spine 
disability proximately due to the 
effects of medications for service 
connected psychiatric disability, such 
as weight gain or impaired senses?

5.  The veteran should also be provided 
psychiatric examination, with benefit of 
review of his claims folder, to determine 
whether his service connected psychiatric 
disability precludes him from engaging in and 
retaining substantially gainful employment.  
The examiner should be provided the claims 
folder prior to examination, and be requested 
to review the veteran's work history, the 
records from Voc Rehab, and the conflicting 
opinions of employability.  All indicated 
tests and studies should be conducted.  
Following examination, the examiner should 
provide a Global Assessment of Functioning 
(GAF) score for the service connected 
psychiatric disability, and express an opinion 
as to what impact the veteran's service 
connected psychiatric disability has on his 
ability to obtain and retain some form of 
substantially gainful employment.  The claims 
folder must be available for review by the 
examiner.

6.  Thereafter, the RO should readjudicate the 
claims for service connection for a back 
disability secondary to the effects of 
medication prescribed for service connected 
psychiatric disability, and entitlement to 
TDIU.  If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



